DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention III in the reply filed on 11/23/22 is acknowledged.
Applicant's election with traverse of Species 1, a, and i in the reply filed on 11/23/22 is acknowledged.  The traversal is on the ground(s) that the restriction is not necessary.  This is not found persuasive because the structural distinctions between species would require further search consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/22.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13,15-19,21-22 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Halvorson (6058665).
Claim 13.  Halvorson discloses a modular partition system, comprising: 
a partition frame (any or all of 60,51,62,73); 
at least one cassette (any or all of 50,53,54,55,56,10,109,109A) positioned in the partition frame; and 
a leveling assembly (77) positioned between the partition frame and a support surface, the leveling assembly comprising: 
a base member (287 or 76 or 275) including a central channel extending between two lateral channels (as seen in the figures); and 
a mating platform member (281/286 or 286) including a pair of lateral rails located on either side of a central platform channel and sized to mate with the lateral channels of the base member (as seen in the figures).
Claim 15.  The modular partition system of claim 13, further comprising: 
at least one glazing (72) positioned between the at least one cassette and the partition frame.
Claim 16. The modular partition system of claim 13 wherein the at least one cassette includes a glazing (54), a whiteboard, a chalkboard, or any combination thereof (as seen in at least figure 1).
Claim 17. The modular partition system of claim 13, further comprising: 
a transom window (109A) positioned above the partition frame.
Claim 18.  The modular partition system of claim 13, wherein the leveling assembly further comprises: 
multiple threaded inserts (260,268) each positioned in a corresponding lateral channel of the base member; 
wherein the platform member includes: a pair of clearance channels each formed in a corresponding lateral rail to accommodate the threaded inserts (as seen in figure 6A); 
a pair of fastener channels (as seen in figure 6A) each formed in a corresponding lateral rail opposite a corresponding clearance channel; and 
multiple clearance holes formed between the clearance channels and the fastener channels; and multiple fasteners (273,274) each extending through a corresponding clearance hole and threaded into a corresponding threaded insert (as noted at col. 10, line 56-col. 11, line 41).
Claim 19.   The modular partition system of claim 13, wherein the at least one cassette positioned in the partition frame includes a window cassette (where 54 is a window cassette).
Claim 21.  The modular partition system of claim 13, wherein the partition frame is positioned between the leveling assembly and an upper leveling assembly (109 or 60) as noted in the figures and disclosure).
Claim 22. The modular partition system of claim 13, wherein the leveling assembly further comprises: a compressible element (270) positioned between the base member and the platform member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halvorson (6058665) in view of Birsel (20180258635).
Claim 20.  Halvorson discloses the modular partition system of claim 13, but does not expressly disclose that the at least one cassette positioned in the partition frame includes a louvered cassette.  However it is known to have louvered cassettes.  For example Birsel discloses a modular partition system including louvered cassettes (176/175).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the cassette of Halvorson to be a louvered cassette as taught by Birsel to achieve the predictable result of a desired design aesthetic and/or improve privacy.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635